@%§% §:i%'-%\’/'-%%§§'-WE%'-§BE B%%WFH@'N 375 FHBAUO@.WIH§Q P“é©@@¢t]o@élp“é@@@b@4é§4

UNITED STATES DISTRICT CoURT
MIDDLE DISTRICT OF FLORH)A
TAMPA DIVISION

CHRISTOPHER PARIS and OXEBRIDGE
QUALITY RESOURCES INTERNATIONAL,
LLC,

Plaintiffs,

v. Case No: 8:19-cv-423-T-OZSPF

WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEMS, P.C., MARC
TIMOTHY SMITH, GUBERMAN PMC, LLC,
DARYL GUBERMAN and DONALD
LABELLLE,

Defendants.

 

NoTICE OF PENDENCY OF OTHER AcTIoNs
In accordance With Local Rule 1.04(d), I certify that the instant action:

X IS related to pending or closed civil or criminal case(s) previously filed in this
Court, or any other Federal or State court, or administrative agency as
indicated below:

Case number: 8:15-cv-0001 1-T-1 7TBM
Federal Court, Middle District of Florida, Tampa Division

 

 

 

IS NOT related to any pending or closed civil or criminal case filed With this Court,
or any other Federal or State court, or administrative agency.

I further certify that I will serve a copy of this NoTlcE oF PENDENCY oF OTHER AcTIoNs
upon each party no later than fourteen days after appearance of the party.

Dated:

Marc Smith (Pro Se), C/0 Lien Holder, 8466 Lesourdsville West Chester Road, West Chester, 0hio 45069
513 34 1-6272

\
Counsel of Record 01‘ Party
[Address and Telephone]

